Per Cur.
The demandant must recover. Joseph has received a deed under her husband, and this amounts to sufficient proof of seizin, (a) With regard to the merits of Isaac’s title, she is not bound to prove it; (b) it is altogether immaterial in an action for dower. There are circumstances of hardship, it is true, but it must be recollected that it would lead widows into great difficulties if they were to be cut out by a prior title, after the person setting up such title had accepted a deed under the husband.
Verdict for demandant.
Cited in Hyatt v Ackerson, 2 Gr. 566; Harrison v. Eldridge, 2 Hal. 412 Sheppard v. Warded, Coxe 452.

 See the case of Jackson, ex dem. Sinsabaugh and others, v. Sears, 10 Johns. 435, in which it was held that the acceptance of a deed of the premises from his parents, by the father of the lessor of the plaintiff, does away the force of parol testimony tending to show that he had previously held adversely to the rightful title of his mother; or if he had previously so held, the adverse possession then terminated, and he held under his parents such right as the deed conveyed. Jackson v. Hinman, 10 Johns. 292.


 See Sheppard v. Wardell, post.